 

Exhibit 10.1

[g201505110654072942401.jpg]

January 22, 2015

Stephen W. Potter

75 Canton Ave.

Milton, MA. 02186

Dear Stephen,

Applied Genetic Technologies Corporation (the “Company”, “AGTC”) is pleased to
offer you a full­time position as Chief Business Officer at an annual salary of
$305,000. Your net compensation will be less applicable deductions, taxes, and
other amounts required by federal and state laws. Your starting date will be at
a time mutually agreed by you and the company.

Further, you will be eligible to participate in the management performance bonus
plan. You will be eligible for a bonus of up to 30% of your annual salary based
on completion of specific goals defined and agreed to at the beginning of each
fiscal year (July 1st). The actual amount of the bonus will be subject to the
approval of the Board of Directors.

As a Company employee you will be eligible to enroll in the employee benefit
plans and programs as described and provided by our leasing agent TriNet. AGTC
is a drug free workplace and you will therefore be required to submit to a drug
screening; authorization for this will be sent separately by TriNet.  The
Company contribution towards health insurance, and other benefits which you may
choose, will be approximately $500 per month. If you need.to cover any
additional family members the Company will pay an additional amount equal to 50%
of the difference between individual coverage and family coverage. The Company
also offers its employees participation in a 401(k) plan also administered
through TriNet and matches each employee’s contribution up to a maximum of 4% of
their annual salary. Each employee has full control over investment vehicle
selection and monitoring.

Initially, you will be entitled to 20 days of Paid Time Off, based on your
employment anniversary date in addition to the standard company holidays as
described in our Employee Manual. The time will be accrued on a bi-weekly basis
and may be used as soon as it is earned. You will receive one additional day per
year for each full year of employment based on your anniversary date, up to a
maximum of 30 days. This time is for you to use as needed for vacation, family
business, sick days or other necessary time away from work.  Such leave may be
accumulated over three years but in no event shall your leave be accrued in
excess of 45 days per year. If your employment terminates for any reason
whatsoever, you shall be entitled to receive, in addition to any unpaid salary,
any unused PTO accrued to the date of your termination of employment but not to
exceed 45 days.

The Company has the right to modify, amend or terminate any such plans and
programs described in this letter, as well as its Employee Manual, at any time
at its sole discretion.

So long as you are properly fulfilling your duties, the Company will reimburse
you for all reasonable and necessary traveling expenses and other disbursements
actually incurred by you for or on behalf of the Company in the performance of
your duties during your employment. As with other employees, you shall be
required to submit to the Company every two weeks reports of claims of such
expenses and disbursements for approval and reimbursement by the Company.

 

[g201505110654073562402.jpg]

--------------------------------------------------------------------------------

 

 

Additionally, on a case by case basis we will review Company reimbursement for
educational expenses. In cases where your educational courses are mutually
beneficial to the Company, the Company will reimburse you for up to one class
that you successfully complete per semester.

The Company has set up an Employee Incentive Stock Option Plan in which you are
eligible to participate.  Upon formal approval by the Board of Directors, you
will be issued options with an exercise price as determined by the Board to be
Fair Market Value at the time of their grant.  These options will vest over a
period of four years, with an initial one year cliff.

The Company conducts performance reviews on all personnel in July of each year.
Consideration is given for salary increases annually during the review period
but going through the review process in itself does not mandate that an employee
will receive a raise. The employee’s performance and progression will dictate
what ongoing salary levels and bonus opportunities will be.

As you are aware, your employment by the Company is full-time employment and you
will be required to devote all your working time to the business of the Company
and not to engage in any other business or private services to any other
business either as an employee, officer, director, agent, contractor or
consultant, except with the express written consent of the Company. You will be
based in Massachusetts; however, you understand that frequent travel may be
required.  You will hold in a fiduciary capacity for the benefit of the Company,
all information with respect to the Company’s finances, sales, profits, and
other proprietary and confidential information acquired by you during your
employment.  In furtherance of this condition of your employment, the Company
requires that you sign the Nondisclosure, Inventions and Non-Competition
Agreement enclosed with this letter. It is understood that for the first six
weeks of your employment you may have obligations to your current employer to
enable a smooth transition of current projects to new staff members.

This letter agreement is not intended to and it does not create any employment
contract for any specified term or duration between you and the Company. Your
employment with the Company is terminable at any time, by yourself upon two
weeks written notice, or by the Company upon two weeks written notice or payment
of salary in lieu thereof. Your employment may also be terminated for cause by
the Company at any time without advance written notice. “Cause” is defined for
purposes of your employment as including (but it is not limited to) any of the
following:

·

Your failure to effectively carry out your duties and responsibilities, as
evaluated and determined by the Company in its absolute discretion;

·

Violation of requirements of this letter, the Employee Manual, or any provision
of an applicable code of conduct or ethics;

·

Conduct which, in the Company’s determination, causes embarrassment or loss of
credibility to the Company, its employees, products or services, or the position
that you hold, or which causes the Board to lose confidence in you.

·

Conduct which, in the Company’s determination, violates the Nondisclosure,
Inventions and Non-Competition Agreement, or which involves dishonesty, moral
turpitude, or misrepresentation.

Assuming that you have effectively worked in your new position for a period of
at least six months, then if your employment is terminated because either (A)
the Company terminates your employment without Cause or (B) upon the sale of all
or substantially all of the stock or assets of the Company, whether by merger,
acquisition or otherwise, the successor company does not offer you a position
with substantially equivalent responsibilities and with total compensation and
benefits at least equivalent to those you are receiving from the Company
immediately prior to the event or a severance package equal to or greater than
this severance package; and provided that you execute and do not revoke a
Release and Settlement Agreement in the form acceptable to the Company, you will
be entitled to receive an amount equal to Six (6) months' base salary (less all
applicable deductions) payable in accordance with the then-current payroll
policies of the Company or as otherwise agreed to by you and the
Company.  Nothing in this Agreement shall affect your rights upon termination of
your employment to) continuation of your health, dental and vision care coverage
pursuant to the provisions of the Consolidated Omnibus Reconciliation Act of
1985 (“COBRA”), contingent upon your eligibility for and election of such
coverage.

Upon termination of your employment with the Company and prior to your departure
from the Company, you agree to submit to an exit interview for the purposes of
reviewing this letter agreement, the Nondisclosure, Inventions and Non-

 

[g201505110654073562402.jpg]

 

--------------------------------------------------------------------------------

 

 

Competition Agreement and the trade secrets of the Company, and surrendering to
the Company all proprietary or confidential information and articles belonging
to the Company.

By your signature below, you represent and warrant to the Company that you are
not subject to any employment, non-competition or other similar agreement that
would prevent or interfere with the Company’s employment of you on the terms set
forth herein.

This letter agreement, the Nondisclosure, Inventions and Non-Competition
Agreement and all ancillary agreements (collectively, the “Agreements”) shall be
governed by the laws of the State of Delaware. The Agreements constitute the
entire agreement between the Company and you, and supersede any and all previous
oral or written representation, communication, understanding or agreement
between us. Any and all changes or amendments to the Agreements shall be made in
writing and signed by the parties.

If the foregoing accurately reflects your expectations for employment at the
Company, we would appreciate your returning to us a copy of this letter duly
signed and dated in the space provided, whereupon this letter agreement shall
become binding upon you and the Company. This offer is valid through Thursday
January 22, 2015.

Finally, it is with great pleasure that I offer you this position at AGTC. The
Company is delighted with the prospect of your joining our team. We have
exciting and challenging work ahead of us!

 

Sincerely,

 

 

 

 

 

 

 

/s/ Susan B. Washer

 

 

 

Susan Washer

 

 

 

President and CEO

 

 

 

 

 

 

 

Consented to and Agreed:

 

 

 

 

 

 

 

/s/ Stephen W. Potter

 

 

1/22/15

Stephen W. Potter

 

 

Date

 

 

[g201505110654073562402.jpg]

 